Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 1 of 20 PageID #: 1790




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

SAMANTHA J. JACKSON                           CIVIL ACTION NO. 6:18-cv-00927

VERSUS                                        MAGISTRATE JUDGE HANNA

STANDARD MORTGAGE CORP.,                      BY CONSENT OF THE PARTIES
ET AL.

                           MEMORANDUM RULING

      Currently pending is the motion for summary judgment that was filed by

defendant Standard Mortgage Corporation.           (Rec. Doc. 141).   The motion is

opposed. For the reasons fully explained below, the motion is granted, and the

plaintiff’s claims against Standard Mortgage are dismissed with prejudice.

                                    Background

      The plaintiff, Samantha J. Jackson, entered into loan agreements with

defendant Standard Mortgage Corporation in 2013 and 2016, both times mortgaging

her property located at 221 Tennessee Street in Lafayette, Louisiana. In this lawsuit,

Ms. Jackson sued Standard Mortgage (the mortgagee on both of her mortgages),

Federal National Mortgage Association (“Fannie Mae”) (to whom the 2013

mortgage was sold), and Federal Home Loan Mortgage Corporation (“Freddie

Mac”) (to whom the 2016 mortgage was sold). When Ms. Jackson obtained the later

mortgage, her earlier loan was paid off in full.
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 2 of 20 PageID #: 1791




      Ms. Jackson alleged, in connection with both loans, that the defendants

violated the Truth-in-Lending Act (“TILA”), 15 U.S.C. § 601 et seq., the Federal

Trade Commission Act, 15 U.S.C. § 45, and the Real Estate Settlement Procedures

Act (“RESPA”), 12 U.S.C. § 2601, et seq. She also asserted a breach of contract

claim and a claim based on the alleged sharing of sensitive personal information in

violation of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq. The defendants

filed motions to dismiss, which were granted in part and denied in part. 1 Another

set of motions to dismiss were granted.2 As the court explained at that time, “the

only claim remaining is the plaintiff’s RESPA claim with regard to the 2016 loan.”3

This Court also found that the plaintiff’s RESPA claim falls under 12 U.S.C. § 2605.4

      Fannie Mae and Freddie Mac recently filed motions for summary judgment

and demonstrated that the claims against them had previously been dismissed. The

motions for summary judgment were granted,5 leaving Standard Mortgage as the

sole remaining defendant in the lawsuit. Standard Mortgage now seeks to have the

remaining RESPA claim asserted against it dismissed.



1
      Rec. Doc. 82.
2
      Rec. Doc. 111.
3
      Rec. Doc. 111 at 15.
4
      Rec. Doc. 82 at 18.
5
      Rec. Doc. 158.

                                         2
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 3 of 20 PageID #: 1792




                                    Law and Analysis

A.    The Contentions of the Parties

      Standard Mortgage contends that there are no material facts in dispute

regarding the plaintiff’s RESPA claim against it and further contends that it is

entitled to summary judgment in its favor as a matter of law. The plaintiff argued

that there are material issues in dispute. The plaintiff also argued that Standard

Mortgage is not entitled to summary judgment in its favor because it failed to adhere

to the Federal Rules of Procedure and the local rules of court and because it refused

to respond to discovery requests.

B.    The Standard for Evaluating a Pro Se Plaintiff’s Pleadings

      Because the plaintiff is not represented by counsel, this Court construed her

pleadings liberally6 and held her pleadings to “less stringent standards than formal

pleadings drafted by lawyers.”7 In particular, the documents submitted by the

plaintiff along with her briefs and pleadings are accepted as being true, accurate, and

complete even though they are not supported with affidavits. The defendant did not

object to the evidentiary value of those documents; similarly, the plaintiff did not

object to any of the documentary evidence submitted by Standard Mortgage.



6
      Nerren v. Livingston Police Dept., 86 F.3d 469, 472 (5th Cir. 1996).
7
      Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (quoting Miller v.
Stanmore, 636 F.2d 986, 988 (5th Cir. 1981)).

                                              3
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 4 of 20 PageID #: 1793




C.     The Summary Judgment Standard

       Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment

is appropriate when there is no genuine dispute as to any material fact, and the

moving party is entitled to judgment as a matter of law. A fact is material if proof

of its existence or nonexistence might affect the outcome of the lawsuit under the

applicable governing law.8 A genuine issue of material fact exists if a reasonable

jury could render a verdict for the nonmoving party.9

       The party seeking summary judgment has the initial responsibility of

informing the court of the basis for its motion and identifying those parts of the

record that demonstrate the absence of genuine issues of material fact.10 If the

moving party carries its initial burden, the burden shifts to the nonmoving party to

demonstrate the existence of a genuine issue of a material fact.11 All facts and

inferences are construed in the light most favorable to the nonmoving party.12



8
        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Sossamon v. Lone Star State of
Tex., 560 F.3d 316, 326 (5th Cir. 2009); Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th
Cir. 2000).
9
        Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008) (citing Anderson v. Liberty Lobby,
Inc., 477 U.S. at 252); Hamilton v. Segue Software, Inc., 232 F.3d at 477.
10
      Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986)).
11
       Washburn v. Harvey, 504 F.3d at 508.
12
      Brumfield v. Hollins, 551 F.3d at 326 (citing Matsushita Elec. Indus. Co. v. Zenith Radio,
475 U.S. 574, 587 (1986)).

                                                4
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 5 of 20 PageID #: 1794




       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by pointing out that

there is insufficient proof concerning an essential element of the nonmoving party's

claim.13 The motion should be granted if the nonmoving party cannot produce

evidence to support an essential element of its claim.14

D.     Alleged Rules Violations

       While the plaintiff is correct that Standard Mortgage filed some documents

that were deficient because they failed to conform to applicable rules, all rules

violations have been cured and none of them preclude the court’s resolution of the

pending motion for summary judgment.

E.     Alleged Discovery Issues

       The plaintiff argued that Standard Mortgage refused to produce responses to

discovery requests and that additional discovery would reveal genuine issues of

material fact precluding summary judgment in Standard Mortgage’s favor. These

arguments lack merit.

       First, if Standard Mortgage failed to respond to discovery, the plaintiff should

have filed a motion to compel or alerted the court in some other way long before



13
       Norwegian Bulk Transport A/S v. International Marine Terminals Partnership, 520 F.3d
409, 412 (5th Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. at 325).
14
       Condrey v. Suntrust Bank of Ga., 431 F.3d 191, 197 (5th Cir. 2005).

                                               5
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 6 of 20 PageID #: 1795




now. This suit has been pending for almost three years. The trial date has been set

and reset several times, as have the commensurate deadlines including the discovery

cut-off date. The parties have also had several status conferences with the court.

But the plaintiff never complained that any requested discovery requests had not

been answered. With the trial date fast approaching and the discovery cut-off date

long past, it is now too late to raise this argument.

      Second, Fed. R. Civ. P. 56(d) requires that, when facts are unavailable to the

nonmoving party (here, the plaintiff) that are relevant to a motion for summary

judgment, the nonmoving party must file an affidavit or declaration setting forth

specific reasons why it is unable to present facts that are essential to its opposition

to the motion. The plaintiff did not file any such affidavit or declaration, nor did she

give specific reasons why she needs additional discovery in order to oppose Standard

Mortgage’s motion for summary judgment. Therefore, her argument is procedurally

defective.15

      More important, her argument is substantively defective. The plaintiff failed

to articulate what specific evidence she thinks she would be able to obtain through

discovery that would compel the court to deny Standard Mortgage’s motion for

summary judgment. Absent the identification of sufficiently specific material



15
      Leza v. City of Laredo, 496 Fed. App’x 375, 377 (5th Cir. 2012).

                                              6
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 7 of 20 PageID #: 1796




evidence that is lacking, there is no basis for the plaintiff’s request for additional

discovery. “The nonmovant may not simply rely on vague assertions that discovery

will produce needed, but unspecified, facts.”16 Instead, the plaintiff has an obligation

under Rule 56(d) to detail the facts that would be revealed in discovery and show

that the defendants are not entitled to summary judgment in their favor. Here, the

plaintiff has not met that burden.

       Thus, because the plaintiff did not file a motion to compel or other appropriate

motion earlier in the litigation, because she did not properly support her request for

additional discovery under Fed. R. Civ. P. 56(d) with an affidavit or declaration, and

because she did not identify specific evidence that would preclude summary

judgment in Standard Mortgage’s favor, these arguments lack merit.

E.     Standard Mortgage is Entitled to Summary Judgment in its Favor

       The plaintiff’s RESPA claim fails as a matter of law. RESPA, codified at 12

U.S.C. § 2601 et seq., sets forth certain requirements for loan servicers. This Court

previously found that the plaintiff’s only remaining claim is her claim that Standard

Mortgage violated the provisions of RESPA codified at 12 U.S.C. § 2605 with regard

to the mortgage loan she obtained in 2016. Section 2605 has subparts (a) through




16
        Smith v. Regional Transit Authority, 827 F.3d 412, 423 (5th Cir. 2016) (quoting Washington
v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir. 1990)).

                                                7
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 8 of 20 PageID #: 1797




(m), only two of which might afford the plaintiff a cause of action under the facts

alleged in this lawsuit.

      Subsections (a), (b), (c), and (d) address disclosures that must be given when

the servicing of a mortgage loan is assigned, sold, or transferred and the treatment

of loan payments during a transfer period. In this case, Standard Mortgage was the

servicer of the plaintiff’s loan at all times.17 Therefore, the plaintiff does not – and

cannot – have a claim under Section 2605(a), (b), (c), or (d).

      Subsection (f) does not impose any obligations on loan servicers. Instead, it

addresses the penalties for a servicer’s failure to comply with the other parts of the

statute. Therefore, this subsection does not afford the plaintiff a cause of action.

      Subsection (h) addresses preemption of conflicting state laws. No allegation

has been made in this lawsuit suggesting that this part of the statute is implicated.

Thus, the plaintiff does not have a cause of action under this subsection.

      Subsection (i) provides definitions of various terms used in the statute. It does

not impose any affirmative duties on services. Therefore, the plaintiff does not have

a cause of action under this subsection. However, certain of the definitions set forth

in this subsection are relevant to the plaintiff’s remaining claim and will be discussed

below.


17
      Rec. Doc. 141-1 at 36 (affidavit of Kimble M. Kissinger, vice president of Standard
Mortgage Corporation).

                                           8
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 9 of 20 PageID #: 1798




       Subsection (j) addresses the time period between the enactment of the statute

and the promulgation of implementing regulations. Because RESPA was enacted in

1974, that time period elapsed long ago. Therefore, the plaintiff has no claim under

this subsection.

       Subsections (k), (l), and (m) impose certain obligations on loan servicers,

primarily having to do with force-placed insurance. There is no allegation in this

lawsuit implicating any of the obligations created in these subsections. Therefore,

the plaintiff has no claim under these subsections.

       This leaves only two subparts of Section 2605 under which the plaintiff might

possibly have a claim: Subsection (e), which addresses a loan servicer’s duty to

respond to borrower inquiries, and Subsection (g), which addresses the

administration of escrow accounts.

       1.     Section 2605(e)

       “RESPA is a consumer protection statute that, in relevant part, obligates a

covered loan servicer to respond to a borrower's qualified written requests.”18

Section 2605(e) of RESPA requires loan servicers, upon receipt of a qualified

written request (“QWR”) for information related to the servicing of a mortgage loan,

to provide a written response to the borrower acknowledging receipt of the


18
       Wease v. Ocwen Loan Servicing, L.L.C., 915 F.3d 987, 995 (5th Cir. 2019) (citing 12 U.S.C.
§ 2605(e)).

                                               9
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 10 of 20 PageID #: 1799




 correspondence within five days.19 Furthermore, upon receipt of a QWR, RESPA

 obliges the servicer to respond and provide the borrower with a written explanation

 or clarification in certain circumstances.20 “Pursuant to § 2605(f), a borrower can

 sue a servicer who fails to reply as required.”21 “To state a viable claim under

 Section 2605(e), [the plaintiffs must] plead that their correspondence met the

 requirements of a QWR, that [the defendant] failed to make a timely response, and

 that this failure caused them actual damages.”22

        This Court interprets the plaintiff’s briefing as presenting an argument that

 Standard Mortgage violated Section 2605(e) by failing to respond promptly to her

 written questions regarding the 2016 loan. The plaintiff submitted six pages of email

 correspondence between representatives of Standard Mortgage and herself. 23 Two

 of the pages appear to be an undated letter from the plaintiff.24 However, this does

 not appear to be a copy of the letter in its original state, since there are handwritten

 notes in the margins. These pages include email correspondence of various dates.


 19
        12 U.S.C. § 2605(e)(1).
 20
        12 U.S.C. § 2605(e)(2).
 21
        Wease v. Ocwen Loan Servicing, L.L.C., 915 F.3d at 995.
 22
        Williams v. Wells Fargo Bank, N.A., 560 Fed. App’x 233, 241 (5th Cir. 2014) (citing 12
 U.S.C. § 2605(e)).
 23
        Rec. Doc. 157-2 at 14-19.
 24
        Rec. Doc. 157-2 at 14-15.

                                              10
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 11 of 20 PageID #: 1800




 Again, it appears that copies of the original email correspondence were not

 submitted; instead, it appears that typed responses were added to one of the pages

 after it was originally emailed.25 On one of the pages, Brad Burdette of Standard

 Mortgage indicated that he was responding on June 9, 2017 to an inquiry received

 on April 4, 2017.26 Also submitted was email from Mr. Burdette dated May 11,

 2017.27 In that email, however, he did not give the date of the inquiry that he was

 responding to. There is no evidence demonstrating the date of the plaintiff’s inquiry

 letter that is included in this package of documents. Therefore, this Court cannot

 determine whether Standard Mortgage replied to the plaintiff’s inquiries in

 accordance with the deadlines established in Section 2605(e).

       Standard Mortgage argued that the plaintiff did not request information from

 it concerning her 2016 loan. That is not correct. The undated letter from the plaintiff

 to Standard Mortgage asks questions about two loans – Loan No. 211156 and Loan

 No. 225945. This Court assumes that the lower number refers to the 2013 loan,

 while the higher number refers to the 2016 loan. This assumption is bolstered by the

 lower number being referenced on a statement showing estimated payoff amounts

 for a loan being refinanced in July 2016; on that statement, the loan being paid off


 25
       See Rec. Doc. 157-2 at 19.
 26
       Rec. Doc. 157-2 at 18.
 27
       Rec. Doc. 157-2 at 16-17.

                                           11
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 12 of 20 PageID #: 1801




 is Loan No. 211156.28 Accordingly, it is logical to assume that the lower numbered

 loan is the plaintiff’s 2013 loan while the higher numbered loan is her 2016 loan.

       Still, the plaintiff’s argument that Standard Mortgage violated RESPA by

 failing to respond to her inquiry in a timely manner cannot prevail. Her request to

 Standard Mortgage was not a QWR. A QWR is a written request “for information

 relating to the servicing of [a] loan.” 29 The word “servicing” has a specific definition

 in this context. RESPA defines the term “servicing” to mean “receiving any

 scheduled periodic payments from a borrower pursuant to the terms of any loan,

 including amounts for escrow accounts described in section 2609 of this title, and

 making the payments of principal and interest and such other payments with respect

 to the amounts received from the borrower as may be required pursuant to the terms

 of the loan.”30 Therefore, a borrower’s request to a loan servicer does not trigger the

 duties set forth in Section 2605(e) if the request is unrelated to loan servicing. For

 example, RESPA does not require the servicer to produce information to verify the




 28
       Rec. Doc. 157-2 at 12.
 29
       12 U.S.C. § 2605(e)(1)(A).
 30
       12 U.S.C. § 2605(i)(3).

                                            12
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 13 of 20 PageID #: 1802




 legitimacy of the loan31 nor does it require the servicer to respond to a request for

 loan origination documents.32

        In this case, the information sought by the plaintiff regarding the 2016 loan is

 unrelated to Standard Mortgage’s servicing of the loan. Servicing is limited to the

 servicer’s acceptance of payments from the borrower and the servicer’s

 disbursement of payments to others. But the plaintiff asked about the calculation of

 daily interest charges, the difference between calculating interest using 360 days

 rather than 365 days per year, amounts shown on the disclosures presented at

 closing, and fees charged at closing. She asked no questions concerning Standard

 Mortgage’s receipt of the amounts that she paid to Standard Mortgage. She similarly

 asked no questions concerning Standard Mortgage’s payment of principal, interest,

 escrowed insurance, or escrowed taxes to the mortgagor, her insurer, or the relevant

 tax collector. Therefore, none of the plaintiff’s inquiries concerning the 2016 loan




 31
         See Chambers v. Citimortgage, Inc., No. A-14-CA-086-SS, 2014 WL 1819970, at *4
 (W.D. Tex. May 7, 2014) (acknowledging that case law indicates that “borrower letters requesting
 information about loan ownership, loan modifications, or other non-servicing matters” do not
 trigger an obligation to respond); Rucker v. Bank of America, N.A., No. 3:13-CV-1895-N, 2014
 WL 11310156, at *4 (N.D. Tex. Dec. 18, 2014), affirmed, 806 F.3d 828 (2015).
 32
         See Foster v. Bank of New York Mellon, No. 4:17-CV-310-ALM-CAN, 2018 WL 2993564,
 at *5 (E.D. Tex. May 10, 2018), report and recommendation adopted, 2018 WL 2981340 (E.D.
 Tex. June 13, 2018) (and the cases cited therein).



                                               13
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 14 of 20 PageID #: 1803




 are encompassed within the term “servicing.” For that reason, the plaintiff failed to

 establish that she has a valid claim under Section 2605(e).

       2.     Section 2605(g)

       Section 2605(g) addresses the administration of escrow accounts as follows:

       If the terms of any federally related mortgage loan require the borrower
       to make payments to the servicer of the loan for deposit into an escrow
       account for the purpose of assuring payment of taxes, insurance
       premiums, and other charges with respect to the property, the servicer
       shall make payments from the escrow account for such taxes, insurance
       premiums, and other charges in a timely manner as such payments
       become due. Any balance in any such account that is within the
       servicer’s control at the time the loan is paid off shall be promptly
       returned to the borrower within 20 business days or credited to a similar
       account for a new mortgage loan to the borrower with the same lender.

 The plaintiff in this case argued that the escrow balance on her 2013 loan was neither

 returned to her nor credited against the escrows for her 2016 loan. Although the

 plaintiff alleged in her second amended complaint that this was a violation of Section

 2609 rather than Section 2605(g), Section 2609 addresses the amount that may be

 collected at closing and thereafter for escrows and the annual statements that must

 be provided by the servicer, while Section 2605(g) addresses a servicer’s duties with

 regard to escrow balances when a loan is paid off. Therefore, this Court interprets

 the plaintiff’s argument as a contention that Standard Mortgage violated Section

 2605(g).

       Standard Mortgage did not address this claim in its motion for summary

 judgment. However, documents submitted by the parties and made a part of the suit
                                          14
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 15 of 20 PageID #: 1804




 record establish that Standard Mortgage is entitled to summary judgment in its favor

 with regard to this claim.

        The record contains a copy of a disclosure form provided to the plaintiff on

 July 13, 2016 and signed by the plaintiff on July 15, 2016, the date of the loan

 closing.33 The disclosure form indicates that an escrow fund was to be established

 with money collected from the plaintiff as a part of the closing costs. 34 This fund

 was to be comprised of eight months of the monthly cost of her homeowners’

 insurance ($91.54 x 8 = $732.32), ten months of the monthly cost of her property

 taxes ($12.71 x 10 = $172.10), and ten months of her county property taxes ($6.99

 x 10 = $69.90), less an “aggregate adjustment” of $39.44, for a total of $889.88. The

 disclosure form consistently states that $111.24 would be collected from the plaintiff

 every month as a part of her monthly mortgage payment to cover estimated taxes,

 insurance, and assessments (reflecting the fact that $91.54 +$12.71 + $6.99 =

 $111.24).35 The disclosure form explained that the $889.88 was “a cushion for the

 escrow amount you pay at closing.”36




 33
         Rec. Doc. 141-1 at 66-70. Unsigned copies of this same document were filed in the record
 by the plaintiff. (Rec. Docs. 1-2 at 56-60; 6-1 at 90-94).
 34
        Rec. Doc. 141-1 at 67, Section G.
 35
        Rec. Doc. 141-1 at 66, 69.
 36
        Rec. Doc. 141-1 at 69.

                                               15
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 16 of 20 PageID #: 1805




       But the disclosure form also shows that no escrow deposits would actually be

 collected from the plaintiff at closing;37 instead, a “credit escrow refund” in the

 amount of $889 was applied against the amount of closing costs that the plaintiff

 was required to pay at closing. To reiterate, an estimated escrow cushion was

 illustrated in Section G of the disclosure form, but Section H of the form showed

 that these amounts actually would not be collected from the plaintiff at closing.

       The logical explanation for this is that no escrow cushion was needed because

 the escrow balance from the plaintiff’s 2013 loan would be credited to the 2016 loan

 account as allowed by Section 2605(g) of RESPA. The disclosure form did not show

 the amount of the escrow balance on the 2013 loan or address a transfer of any such

 balance to the 2016 loan account. However, a loan activity report38 filed into the

 record by the plaintiff shows that $879.45 was credited against the starting balance

 of the 2016 loan. Another form filed into evidence by the plaintiff similarly indicates

 that $879.45 was the escrow fund balance transferred from the previous loan.39

       Therefore, the $889.88 shown on the disclosure form is not the amount of the

 escrow fund balance on the 2013 loan; it is the amount that would have been

 collected from the plaintiff at the closing on the 2016 loan to create a cushion against


 37
       Rec. Doc. 141-1 at 67, Section H.
 38
       Rec. Doc. 6-1 at 102.
 39
       Rec. Docs. 1-2 at 27, 6-1 at 27.

                                           16
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 17 of 20 PageID #: 1806




 future disbursements of amounts from the escrow account if there had not been an

 escrow balance from a previous loan. But, presumably because there was a prior

 loan with a sufficient escrow account balance, no money was collected from the

 plaintiff when she closed on the 2016 loan to create an escrow fund. Instead, the

 sum of $879.45 was the escrow fund balance on the 2013 loan, and that amount was

 transferred to the account for the 2016 loan a few days after closing.

       The documents that the plaintiff filed into evidence show that no funds were

 collected from her at the closing on the 2016 loan to create an escrow account

 cushion and that the sum of $879.45 was the escrow fund balance on the 2013 loan

 that was transferred to the account for the 2016 loan after closing. This evidence

 demonstrates that Standard Mortgage complied with the requirements of Section

 2605(g). Accordingly, the plaintiff has not established a violation of Section

 2605(g).

       3.     The Plaintiff Failed to Prove Actual Damages

       Finally, the plaintiff did not establish that she incurred any actual damages

 because of the defendant’s alleged violations of Sections 2605(e) and (g). RESPA

 states that “[w]hoever fails to comply with any provision of [RESPA] shall be liable

 to the borrower for each such failure in the following amounts: . . . (A) any actual

 damages to the borrower as a result of the failure; and (B) any additional damages,

 as the court may allow, in the case of a pattern or practice of noncompliance with

                                          17
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 18 of 20 PageID #: 1807




 the requirements of this section, in an amount not to exceed $2,000.”40 “[E]quitable

 relief is not available under RESPA.”41 The plaintiff in this lawsuit did not allege

 that there was a pattern of noncompliance on the part of Standard Mortgage;

 therefore, to successfully prevent summary judgment in Standard Mortgage’s favor,

 she must establish that she sustained actual damages. Proving actual damages is a

 necessary element to recovering under a RESPA claim.42

        More particularly, the plaintiff must establish that she sustained actual

 damages “as a result of” Standard Mortgage’s failure to comply with RESPA’s

 requirements.43 “In order to recover for a violation, a borrower must show ‘actual



 40
        12 U.S.C. § 2605(f)(1).
 41
        Slocum v. United States Bank Nat'l Ass'n, No. 4:16-CV-00955, 2017 WL 2629147, at *5
 (E.D. Tex. May 23, 2017), report and recommendation adopted, 2017 WL 2620430 (E.D. Tex.
 June 16, 2017).
 42
         See Whittier v. Ocwen Loan Servicing, LLC, 594 Fed. App'x 833, 836 (5th Cir. 2014) (“To
 recover, a claimant must show that actual damages resulted from a RESPA violation.”) (citing 12
 U.S.C. § 2605(e), (f)); Kareem v. Am. Home Mortg. Serv., Inc., 479 Fed. Appx. 619, 620 (5th Cir.
 2012) (“[E]ven if we assume that he did not receive notice, he does not explain what damages he
 suffered.”); Schor v. JPMorgan Chase Bank, N.A., No. 4:16-CV-00829, 2017 WL 3205714, at *3
 (E.D. Tex. July 10, 2017), report and recommendation adopted, 2017 WL 3193530 (E.D. Tex. July
 27, 2017) (“Because Plaintiff has not incurred and has failed to show any evidence of actual
 damages, his purported claims for violations of [RESPA] fail as a matter of law.”); Caballero v.
 Wells Fargo Bank, N.A., No. 3-11-CV-1385-O-BD, 2011 WL 6039953, at *2 (N.D. Tex. July 25,
 2011) (“A plaintiff must allege and prove actual damages resulting from a RESPA violation.”),
 report and recommendation adopted, 2011 WL 6039950 (N.D. Tex. Dec. 5, 2011).
 43
         Chavez v. Freedom Mortgage Corp., No. 1:20-cv-522-LY, 2021 WL 327703, at *3 (W.D.
 Tex. Feb. 1, 2021) (The plaintiff “fails to allege any actual damages resulting from a RESPA
 violation. As such, [the plaintiff's] RESPA claim must be dismissed.”); Hurd v. BAC Home Loans
 Servicing, LP, 880 F. Supp. 2d 747, 768 (N.D. Tex. 2012) (dismissing claims under § 2605(e) with
 prejudice); Henderson v. Wells Fargo Bank, N.A., 974 F. Supp. 2d 993, 1017 (N.D. Tex. 2013)
 (“damages in the form of attorney's fees and mental anguish are insufficient to meet the
                                               18
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 19 of 20 PageID #: 1808




 damages to the borrower as a result of the [servicer's] failure’ to comply with

 RESPA.”44 In other words, there must be a causal connection between a RESPA

 violation and alleged damages.45

        When a plaintiff fails to specify any facts giving rise to a reasonable inference

 that she suffered actual damages as a result of an alleged RESPA violation, her claim

 can be dismissed with prejudice.46 In this case, the plaintiff has presented no

 evidence that she sustained any actual damages because of Standard Mortgage’s

 alleged failure to respond in a timely fashion to her inquiry or its alleged failure to

 properly transfer the escrow balance on the 2013 loan to the account for the 2016

 loan. Because there is no summary judgment evidence of a RESPA notice violation

 and no summary judgment evidence that the plaintiff has suffered any damages,

 there are no material facts in dispute and Standard Mortgage is entitled to summary

 judgment in its favor.47


 requirement that the plaintiff must have suffered actual damages as a result of the defendant's
 RESPA violations.” [Emphasis added]).
 44
        Law v. Ocwen Loan Servicing, L.L.C., 587 Fed. App’x 790, 795 (5th Cir. 2014) (per curiam)
 (quoting 12 U.S.C. § 2605(f)(1)).
 45
        Florida Sunshine Stanford v. JPMorgan Chase Bank, No. No. 4:16-CV-00510, 2017 WL
 6403041, at *7 (E.D. Tex. Aug. 9, 2017) (citing Law v. Ocwen Loan Servicing, L.L.C., 587 Fed.
 App’x at 795), report and recommendation adopted, 2017 WL 6403042 (E.D. Tex. Sept. 7, 2017),
 affirmed, 720 Fed. App’x 728 (5th Cir. 2018).
 46
        Hurd v. BAC Home Loans Serv., LP, 880 F. Supp. 2d at 768-69.
 47
        See Fairweather v. Amegy Bank, No. H-19-2799, 2021 WL 665904, at *6 (S.D. Tex. Jan.
 26, 2021), report and recommendation adopted, 2021 WL 665107 (S.D. Tex. Feb. 19, 2021).

                                               19
Case 6:18-cv-00927-PJH Document 160 Filed 04/09/21 Page 20 of 20 PageID #: 1809




                                    Conclusion

       For the foregoing reasons,

       IT IS ORDERED that the motion for summary judgment filed by Standard

 Mortgage Corporation (Rec. Doc. 141) is GRANTED, and the plaintiff’s claims

 against Standard Mortgage Corporation are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED the oral argument on the motion, which was

 previously scheduled for May 13, 2021, is CANCELLED.

       IT IS FURTHER ORDERED that the pretrial conference, previously

 scheduled for June 9, 2021, is CANCELLED.

       IT IS FURTHER ORDERED that the jury trial, previously scheduled for June

 28, 2021, is CANCELLED.

       Signed at Lafayette, Louisiana, this 9th day of April 2021.



                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE




                                         20
